Citation Nr: 1731751	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation benefits as an adult helpless child of the deceased Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  The Veteran died in October 1958.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  This matter was remanded by the Board for additional development in April 2014.  The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2012.  A transcript of that hearing is of record.  

The previous remand also noted that although a claim that the Appellant was a helpless child was denied in a final rating decision in November 1982, the claim currently on appeal should be addressed on its merits, not as a claim to reopen, because the current claim was filed by the Appellant while the 1982 claim was filed by the Appellant's mother.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 remand instructed that the RO arrange for a VA mental health examiner to review the claims folder and assess whether the Appellant was permanently incapable of self-support before he reached his 18th birthday.  The December 2016 supplemental statement of the case explained that the RO felt that a medical opinion was not necessary, and declined to obtain such an opinion.  While the Board respects the RO's judgment, a previous remand confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional remand is required to comply with the April 2014 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA mental health clinician.  After reviewing the claims file, the clinician is asked to provide an opinion on the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Appellant was permanently incapable of self-support due to mental incapacity as of his 18th birthday in July 1974.

The clinician is asked to consider:

(1) The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening disease or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise stablished.

(3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of service.

Any opinion offered must be supported by a complete rationale.  If the clinician believes that it is necessary to conduct a new examination, then such an examination should be scheduled.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




